Citation Nr: 1013939	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for eczema.

2. Entitlement to service connection for pseudofolliculitis 
barbae.

3. Entitlement to service connection for a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In May 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  

The Veteran filed a timely notice of disagreement with regard 
to the denial of service connection for gastroesophageal 
reflux disease (GERD). A statement of the case was issued, 
but when filing his substantive appeal, the Veteran limited 
his appeal to the issues listed on the title page.  
Therefore, the Board does not have jurisdiction of a claim 
for service connection for GERD at this time. 

The issue of entitlement to service connection for bilateral 
shin splints has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The medical evidence does not demonstrate a current 
diagnosis of eczema. 

2. The medical evidence does not demonstrate a current 
diagnosis of pseudofolliculitis barbae. 




CONCLUSIONS OF LAW

1. Eczema was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2. Pseudofolliculitis barbae was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) imposes certain duties upon VA to notify the claimant 
of the shared obligations of the claimant and VA in 
developing his or her claim and to assist the claimant by 
making reasonable efforts to obtain relevant evidence in 
support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2007, prior to the initial 
unfavorable AOJ decision issued in October 2007. 

The Board observes that the pre-adjudicatory VCAA notice 
informed the Veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration. This letter also 
informed him of the evidence necessary to substantiate 
disability ratings and effective dates.  Therefore, the Board 
concludes that the Veteran was provided with all necessary 
notice prior to adjudication of the claims.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records and VA medical records were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims.  
The Veteran has not identified any additional, relevant 
treatment records the Board needs to obtain for an equitable 
adjudication of the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the post-service treatment 
evidence is devoid of complaint, treatment, or diagnosis for 
eczema and pseudofolliculitis barbae.  Additionally, no 
competent evidence is of record indicating that the Veteran 
has a current skin disorder related to his military service.  
Thus, there is no legal requirement of a VA examination in 
this case, and the Board finds that a VA examination is not 
necessary prior to the Board adjudicating the claims.  

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that he has current disorders of eczema 
and pseudofolliculitis barbae that are related to his 
military service.  Therefore, he contends that service 
connection is warranted for these disorders.  

Initially, the Board notes that post-service treatment 
evidence does not demonstrate diagnosis of either eczema or 
pseudofolliculitis barbae.  In this regard, the Board 
observes that the only documented post-service dermatological 
treatment is a May 2004 VA treatment record, which shows a 
diagnosis of acne on the back and chest.  The Board notes 
that at his May 2008 DRO hearing, the Veteran testified that 
he had a dermatological appointment with VA the next day, but 
VA treatment records report that he failed to show for the 
appointment.  

Service treatment records clearly reflect in-service 
treatment for both eczema and pseudofolliculitis barbae; 
however, when there is no current disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Without medical evidence of a current disability, 
service connection for eczema and pseudofolliculitis barbae 
is not warranted. 

The Board acknowledges the Veteran's statements as to his 
claimed current disability and a connection to service.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran is 
competent to report having symptoms of a skin disorder, but 
he is not competent to diagnose such disorder or related it 
to his time in service.  Absent competent evidence of current 
diagnosis of eczema and pseudofolliculitis barbae and a 
connection between those diagnoses and service, service 
connection is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection.  Therefore, his claims must be denied.


ORDER

Service connection for eczema is denied.
Service connection for pseudofolliculitis barbae is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
a bilateral knee disorder.  His service treatment records 
reflect a diagnosis of shin splints, and the Veteran 
testified, in connection with his knee disorder claim, to 
having had treatment for shin splints just prior to the 
hearing.  The Board notes that shin splints are, obviously, a 
disorder of the shins and not the knees, but to draw a 
medical conclusion as to whether there is a relationship 
between the Veteran's in-service shin splints and current 
complaint, treatment, and diagnosis with respect to his knees 
is beyond the Board's purview.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  

Thus, as a claim for service connection for shin splints has 
been referred to the RO for initial adjudication, the Board 
determines that a remand of the service connection claim for 
a bilateral knee disorder is also warranted.  The United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the outcome of the Veteran's bilateral knee 
service connection claim may be impacted by the resolution of 
his claim for service connection for shin splints, the 
bilateral knee claim is considered to be inextricably 
intertwined with the shin splint claim.  Consequently, the 
claim of entitlement to service connection for a bilateral 
knee disorder must be remanded to the AOJ in accordance with 
Harris.

Accordingly, the case is REMANDED for the following action:

1.	Develop and adjudicate the claim of 
entitlement to service connection for 
shin splints. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
bilateral knee disorder claim should be 
readjudicated, to include all evidence 
received since the June 2008 statement 
of the case.  If the claim remains 
denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


